 In the Matter Of WALTER JANSEN & SONandWAREHOUSEMEN'S UNION,LOCAL 1-17, I. L. W. U.-CIOCases Nos. 00-R-1309 and 20-R-1310.-Decided August 3,194,5Mr. Robert W. Norton,of San Francisco, Calif., for the Company.Mr. Walter K. Eckland,of Sacramento, Calif, for the CIO.Mr. Albert Brundage,of San Francisco, Calif.,Mr. Gerald A.Shearin,ofMarysville, Calif., andMr. Louis D. Pogetto,of Sacra-mento, Calif., for the AFL.Mr. Bernard Goldberg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon' separate petitions duly filed by Warehousemen's Union, Local1-17, I. L. W. U.-CIO, herein called the CIO, alleging that questionsaffecting commerce had arisen concerning the representation of em-ployees of Walter Jansen & Sons, Lincoln, California, herein calledthe Company, the National Labor Relations Board consolidated thecases and provided for an appropriate hearing upon due notice beforeRobert E. Tillman, Trial- Examiner.Said hearing was held atLincoln, California, on May 16, 1945.The Company, the CIO, andGeneral Teamsters & Warehousemen, Locals 137 and 150, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, AFL, herein collectively called the AFL, appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYWalter Jansen &Son is apartnership engaged in the business ofwarehousing, feed manufacturing,and processing of grains,beans,63 N. L.R. B., No. 16.121 122DECISIONSOF NATIONALLABOR RELATIONS BOARDand peas at plants in Lincoln, Gridley, and Wheatland, California;it also engages in the purchasing of beans and peas as agent for certainprincipals.The Company stores grains, rice, beans, and peas, all ofwhich is grown locally.The principal part of the Company's businessis concerned with processing.Of the grains processed more than 10percent in value is obtained from outside the State of California, theremainder being derived from local areas within the State. In 1944the Company's total sales aggregated approximately $1,000,000.Theprocessed grains and feed are sold to customers in the areas surround-ing the Company's plants. In its capacity as agent for other prin-cipals, the Company acts for a private broker in purchasing, ware-housing, and shipping beans ultimately destined for the United StatesGovernment and in a similar capacity for an agency of the UnitedStates Government in the purchase of peas.During the 2 years pre-ceding the hearing the Company handled about $100,000 worth ofbeans for its principal.The beans and peas are shipped on Govern-ment orders to points outside the State.-We find, contrary to the contentions of the Company, that it isengaged in commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATIONS INVOLVEDWarehousemen's Union, Local 1-17, I. L. W. U., affiliated withthe Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.General Teamsters & Warehousemen, Locals 137 and 150, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, affiliated with the American Federation of Labor,- are labor organizations admitting to- membership employees of theCompany.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Company has refused to recognize the CIO as the collectivebargaining representative of any of its employees on the ground thatno proof of majority representation in either of the units hereinafterfound to be appropriate has been submitted by the CIO to the Com-pany.The AFL asserts that the October 15, 1937, contract between itsLocal 137' and a group of employers,' including the Company, hasIn 1941,Local 137's jurisdictional lines were altered with the result that jurisdictionover the Lincoln warehouse was assigned to Local 150,Local 137 retaining jurisdictionover the Gridlev warehouseNo modification of the agreement occurred as the result ofthis change in the jurisdictional lines of the contracting union.9The employers appear to have acted individually and not as an associationIn anyevent none of the parties questions the appropriateness of the single plant units soughtby the CIO. WALTER JANSEN & SON123been automatically renewed from year to year according to its termsand is now a bar to this proceeding since the CIO's representationclaim to the Company was made subsequent to the most recent auto-matic renewal notice date, September 15, 1944.The Company andthe CIO deny that the agreement,insofar asit affects the Company,is still operative and maintain, in effect, that, althoughno formalnotice of termination was served by any of the parties, thecontractwas permitted to lapse.We find it unnecessary to decide as betweenthe contention of the AFL on the one hand and that of the Companyand the CIO on the other, since, even accepting the AFL's position,the contract may be terminated in approximately 21/2 months uponappropriate notice by either of the parties thereto. In these circum-stances, we find that the 1937 agreement is not a barto a determinationof represenatives within the next 30 days pursuant to our usual Direc-tion of Election.However, any certification of representatives whichwe may issue as a result of the election shall be for the purpose ofdesignating a bargaining representative to negotiate a new contractto become effective on or after October 15, 1945.3A. statement of a Board agent, introduced into evidence at the hear-ing, indicates that the CIO represents a substantial number of em-ployees in each of the units hereinafter found appropriate.4We find that questions affecting commerce have arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.lv. TIIE APPROPRIATE UNITSAll parties are agreed that separate units of warehouse employeesat the Gridley and Lincoln plants, respectively, are appropriate.5They disagree, however, with respect to the inclusion or exclusion ofthe truck driver at the Lincoln warehouse and foremen in both ware-houses.The CIO would exclude, and the Company and AFL include, thetruck driver at the Lincoln warehouse who spends 80 percent of hisworking time making over-the-road deliveries to and from the ware-house and the balance of his time working in the warehouse.We shallinclude him in the units8Matter of Joseph Dyson d Sons, Inc,60 N L R B 867, and cases cited therein.'The Field Examiner reported that the CIO submitted 14 application cards;that thenames on 12 of these, cards were listed on the Company's combined pay roll for the Lin-coln and Gridley plants containing the names of 23 employees In the 2 appropriate units ;that the names on 4 of the 12 cards are of employees working in the Lincoln plant, andthe remaining 8 are of employees working in the. Gridley plant;and that the 12 cards weredated as follows:4 in December 1944, 7 in February 1945, and 1 was undatedTheAFL relies on its contract to establish its interest5Neither union is presently seeking to represent the employees at the Wheatland plant.6Matter of Armstrong Cork Company,61 N. L. R. B 1320;Matter of 0. K. Storage tTransfer Company,Inc,56 N L R.B. 1521. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe CIO and the AFL desire to include the two foremen in theGridley warehouse and the one foreman in the Lincoln warehouse inthe respective units; the Company urges their exclusion.Each of theforemen, who have comparable duties, directs the activities of threeor more subordinates with respect to whom, it appears, the foremenexercisesupervisory duties within the Board's customary definition.Accordingly, we shall exclude the foremen as supervisory employees.We find that the following separate units excluding all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively recom-mend such action, are appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act:(1)All employees at the Company's warehouse in Lincoln, Califor-nia, including truck drivers, but excluding office employees and fore-men ;(2)All employees at the Company's warehouse in Gridley, Califor-nia, includingtruck drivers, but excludingoffice employeesand fore-men.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by elections by secret ballot among the em-ployees in the appropriate units who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElections herein, subject to the limitations and additions set forth inthe Direction.7DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National Labor.Relations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective -bargaining with Walter'Jansen &Son, Lincoln, California, separate elections by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Twentieth Region, acting in this mat-ter as agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the units found appropriate in Section IV, above,who were employed during the pay-roll period immediately preceding7The AFL's request as to the form in which it desires its name to appear on the ballotsis hereby referred to the Regional Director for determination. WALTER JANSEN & SON125the date of this Direction, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election todetermine whether they desire to be represented for the purposes of col-lective bargaining in unit (1) by Warehousemen's Union, Local 1-17,I.L.W. U.-CIO, or by General Teamsters & Warehousemen, Local150, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, AFL, or by neither, and in unit (2) byWarehousemen's Union, Local 1-17, I. L. W. U.-CIO, or by GeneralTeamsters & Warehousemen, Local 137, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, AFL,or by neither.